Citation Nr: 0406915	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  02-01 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral leg 
disability, secondary to service-connected bilateral foot 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right foot disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1976.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO).  

For the reasons indicated below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center in 
Washington, DC. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the veteran's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

Although April 1998 and September 2000 statements from a 
private physician allude to symptoms such as leg cramps as 
being secondary to the veteran's service-connected bilateral 
foot disability, there is no nexus opinion on file on whether 
the veteran has a specific leg disability, secondary to his 
service-connected bilateral foot disability.  

The veteran testified at his July 2003 hearing before the 
Board that he had seen a private physician for his service-
connected bilateral foot disability two months prior to his 
hearing and that his bilateral foot disability had gotten 
worse.  The Board notes that the most recent VA examination 
report on file was in May 1999, and the most recent private 
medical evidence was in June 2001.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Littke v. Derwinski, 1 Vet. App. 
90, 93 (1990).  Accordingly, an additional VA examination is 
needed to provide an accurate picture of the claimed 
disabilities at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 
(2003).

Moreover, when VA is put on notice prior to the issuance of a 
final decision of the possible existence of certain records 
and their relevance, the Board must seek to obtain those 
records before proceeding with the appeal.  Murincsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a statutory duty to assist the veteran in obtaining 
civilian records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  These records, as well as any other pertinent 
civilian records, should be obtained and considered by the RO 
prior to appellate review.

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The veteran should be asked to 
provide the names and addresses, as well 
as the dates of treatment, of all health 
care providers who have treated him since 
May 1999 for his lower extremity 
disabilities.  After securing any 
appropriate consent from the veteran, VA 
should obtain any such treatment records 
that have not previously been associated 
with the veteran's VA claims folder.  If 
VA is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the veteran of 
this and request him to provide copies of 
the outstanding medical records.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the severity of his service-connected 
bilateral foot disability and whether the 
veteran has a separate leg disability 
secondary to his service-connected 
bilateral foot disability.  The claims 
folder, including a copy of this Remand, 
must be made available to, and reviewed 
by, the examiner.  Any necessary tests or 
studies, such as x-rays, should be 
conducted, and all findings should be 
reported in detail.  The examiner must 
describe all symptomatology due to the 
veteran's service-connected bilateral 
foot disability, to include any weakness, 
tenderness, spasm, pain, atrophy of 
musculature, and disturbed circulation 
found.  Additionally, the examiner must 
comment on any symptomatology related to 
the veteran's postoperative scars found.  
The examiner must provide an opinion on 
the impact of the service-connected 
bilateral foot disability on the 
veteran's ability to work.  The examiner 
must also discuss whether any diagnosed 
leg disability was caused or aggravated 
by a service-connected disability, taking 
into consideration the private medical 
opinions dated in April 1998 and 
September 2000.  If such an opinion 
cannot be provided without resort to 
speculation, it must be noted in the 
examination report.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, VA should readjudicate 
the veteran's claims for service 
connection for a bilateral leg disability 
and for increased evaluations for 
service-connected bilateral foot 
disability, to include whether the 
service-connected bilateral foot 
disability could be evaluated under any 
other diagnostic code, to include 
38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2003), taking into consideration any and 
all evidence which has been added to the 
record since its last adjudicative 
action.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
should include a discussion of 38 C.F.R. 
§ 3.321(b)(1) (2003), and given an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




